[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT #122
While the court recognizes that a party "may properly move for summary judgment as to the complaint, based upon the allegations of a special defense"; Aetna Life  Casualty v. CT Page 2402 Mark, 9 Conn. L. Rptr. 402, 403 (July 21, 1993, Hennessey, J.); Maulucci v. Canevari, 8 Conn. L. Rptr. 438, 439 (April 5, 1993, Hennessey, J.); Centerbank v. Silvermine Land Investment Bank Group, 8 Conn. L. Rptr. 61, 62 (January 11, 1993, Lewis, J.), the superior courts are almost in unanimous agreement that a motion for summary judgment as to a special defense is improper since Practice Book Section 379 makes no provision for it. See Benjamin v. Nunes, 9 Conn. L. Rptr. 143 (May 21, 1993, McDonald, J.) and the cases cited therein.
A fair reading of the defendant's motion clearly demonstrates that it moves for summary judgment as to a special defense. Pursuant to the foregoing, the defendant's motion for summary judgment is denied.
SAMUEL S. FREEDMAN, J.